Citation Nr: 0029053	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  97-34 226	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
condition, to include as due to service-connected fractures 
of the right ankle and right fifth metatarsal.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a fracture of the right ankle, with degenerative 
changes, from April 20, 1994 to February 22, 1998, and to a 
rating in excess of 30 percent thereafter.

3.  Entitlement to the assignment of an increased 
(compensable) disability evaluation rating for a right fifth 
metatarsal fracture.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to May 
1956.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Snelling, Minnesota, which increased the evaluation for 
the right ankle fracture with degenerative changes to 10 
percent, effective from April 1994; granted service 
connection and assigned a noncompensable rating for status 
post fracture of the right 5th metatarsal, effective from 
April 20, 1994; and denied service connection for a right 
leg, right hip and low back disabilities.  
The veteran filed a statement in November 1995, which the 
Board construes as a notice of disagreement with the November 
1994 rating.  At that point, it became incumbent upon the RO 
to issue a statement of the case pertaining to the issues.  
See 38 C.F.R. §§ 19.26, 19.29, 19.30.  

The Board observes that a 20 percent evaluation was assigned 
for residuals of a fracture of the right ankle, effective 
from the date of claim, and that a 30 percent evaluation was 
assigned from February 23, 1998, which date corresponds to 
that assigned for a total disability rating.  Moreover, the 
RO has variously characterized issues on appeal pertaining to 
fracture of the right ankle as earlier effective date claims 
and, in one case, even as a claim of clear and unmistakable 
error.  However, inasmuch as the appellate process has been 
pending since the NOD, the issues are properly styled as 
increased ratings rather than as effective date issues.  
Pursuant to AB v. Brown, 6 Vet. App. 35 (1993), the Board is 
required to construe an appeal as an appeal for the maximum 
benefit allowable by law or regulation and thus consider all 
potentially applicable disability rating levels.
An RO decision in June 1996 granted service connection and 
assigned a 20 percent rating for a low back disability, 
effective from November 2, 1995.  The veteran appealed for an 
earlier effective date.  That issue was adjudicated by the RO 
in November 1996, and, in correspondence addressing that 
latter rating determination, which was received in November 
1997, the veteran did not dispute the RO's decision as to the 
assigned effective date.  Accordingly, the Board of Veterans' 
Appeals considers the matter has been resolved by 
administrative action and no longer involves any "questions 
of law and fact" in controversy.  Thus, the Board lacks 
further jurisdiction over that claim.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. §§ 19.7(b), 20.101 (2000).

The Board also observes an August 1998 RO decision granted 
secondary service connection for a bilateral knee condition, 
and assigned 10 percent ratings for each knee, effective from 
February 11, 1994.  As the veteran has not filed a timely 
notice of disagreement with the ratings or the effective 
date, the issue is no longer in appellate status.   See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability); see also Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997). 

The Board additionally construes the veteran's statements 
received in August 1996 and August 1998 respectively as a 
claim for an earlier effective date for the establishment of 
service-connection for status post fracture of the right 5th 
metatarsal.  Inasmuch as that issue has yet to be adjudicated 
by the RO, it is referred to the RO for disposition as 
appropriate.


FINDINGS OF FACT

1.  It is at least as likely as not that a bilateral hip 
condition is due to service-connected residuals of a right 
ankle fracture. 

2.  Prior to September 29, 1995, the veteran's service-
connected right ankle disability was manifested by subjective 
complaints of pain and some ligamentous laxity but 
essentially normal range of motion; there was no more than 
moderate functional impairment during this time. 

3.  From September 29, 1995, the veteran's right ankle 
disability, to include an old  fracture of the distal fibula 
and arthritis, has been manifested by subjective complaints 
of pain and clinical observations of ligamentous laxity 
necessitating continuous wearing of an ankle brace, findings 
consistent with marked ankle disability; there is no 
ankylosis of the ankle.

4.  The veteran's service-connected residuals of a 5th 
metatarsal fracture is ununited without overlying soft tissue 
swelling; it is not productive of more than mild disability.


CONCLUSIONS OF LAW

1.  A bilateral hip condition is proximately due to or the 
result of service-connected residuals of a right ankle 
fracture.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 
C.F.R. § 3.310 (a) (2000).

2.  The criteria for a disability rating in excess of 20 
percent, prior to September 29, 1995, for residuals of a 
fracture of the right ankle with degenerative changes are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.20, 4.40, 4.45, 4.71a, Part 4, Codes 5299-5262, 5003, 5270, 
5271 (2000).

3.  The criteria for a disability rating of 30 percent, but 
no greater, from September 29, 1995, for residuals of a 
fracture of the right ankle with degenerative changes are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.20,4.40, 4.45, 4.71a, Part 4, Codes 5299-5262, 5003, 5270, 
5271 (2000).


4.  The criteria for the assignment of a compensable 
disability evaluation for residuals of a fracture of the 
fifth metatarsal of the right foot have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5283, 5284 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Bilateral hip condition

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may be found when an established service-connected 
condition aggravates a non-service-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  Additionally, service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.  Each disorder for which a veteran seeks 
service connection must be considered on the basis of 
evidence, including that shown by his service records, his 
medical records, and pertinent medical and lay evidence.  Id.

Service medical records show no hip disability.  The thrust 
of the veteran's claim is that he has a hip disability due to 
his service-connected is right foot and ankle disabilities.  

Post-service medical records show that the veteran was 
afforded multiple hip X-rays and examinations.  The veteran's 
hip complaints are mostly of pain.  In June 1996, hip range 
of motion was reported from 0 degrees to 120 degrees, and 
Patrick's sign was negative.  Hip pain, bilaterally, was 
assessed.  The examiner concluded that all his complaints 
were clearly attributable to the service connected right 
ankle fracture.  However, X-rays were entirely negative.

In March 1998, the veteran was afforded another VA 
examination.  Again, the veteran reported hip pain 
attributable to the service connected right ankle.  At that 
point, while he did not have pain with range of motion 
because he undertook the test very slowly.  He demonstrated 
impaired range of motion nonetheless.  Right hip flexion was 
to 60 degrees, abduction to 50 degrees, adduction to 20 
degrees, external rotation was to 30 degrees and internal 
rotation to 10 degrees.  Left hip flexion was to 60 degrees, 
abduction to 45 degrees, adduction to 10 degrees, external 
rotation was to 45 degrees and internal rotation to 10 
degrees.  The examiner characterized his hip range of motion 
as quite impaired.  She additionally commented that so long 
as the veteran undertook the exercises slowly, he did not 
have significant pain.  Thus, she concluded that pain did not 
impede the range of motion.  The examiner summarized that the 
joint pain was attributable to the right ankle fracture and 
that the veteran most likely would develop hip arthritis.  
She added that the hip pain was definitely present, and, 
although pain did not limit motion, it was because of the 
caution exercised by the veteran. 

The Board is mindful that pain does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet App 282 (1999).  However, on 
the March 1998 VA examination, in addition to pain, a 
limitation of motion of the hips was demonstrated.  While 
limitation of motion might also be characterized as a mere 
symptom rather than a disability per se, the Board notes 
limitation of joint motion is expressly contemplated by the 
rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5250-5254.  Thus, a bilateral hip disability is apparent.

The benefit of the doubt rule is a unique standard which is 
applicable to claims before the VA.  In essence, the rule 
provides that, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving the issue shall be given  
to the claimant.  38 U.S.C.A. § 5107(b).  In determining 
whether the statutory right to the benefit of the doubt 
applies, a determination as to the balance of all the 
evidence must be made.  The benefit of the doubt rule only 
applies if it is found that the evidence is in equipoise.  
Gilbert v. Derwinski, 1 Vet. App. 61 (1991).  The Board finds 
that the evidence is in relative equipoise as to whether the 
veteran's bilateral hip disability is proximately due to or 
the result of a service-connected disability.  Under the 
circumstances, the benefit of the doubt has been resolved in 
the veteran's favor.  38 U.S.C.A. § 5107.  Accordingly, 
service connection for a bilateral hip condition is 
warranted.

Increased Evaluation Claims

The veteran contends that his service-connected right ankle 
fracture with degenerative changes is more disabling than 
currently evaluated.  He further asserts that an original 
assignment of a compensable rating for his right 5th 
metatarsal fracture is warranted. 

There is a statutory duty to assist the veteran with the 
development of evidence in connection with his increased 
rating claims.  38 U.S.C.A. § 5107(a).  The Board finds that 
the record as it stands is adequate to allow for equitable 
review of the veteran's claims and that no further action is 
necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   As 
to the claim for the assignment of a compensable rating for 
the veteran's right foot disability, the Court has held that, 
in a claim of disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Fracture of the Right Ankle with Degenerative Changes

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).

The provisions of 38 C.F.R. § 4.71 (Plate II) provide a 
standardized description of normal range of motion of the 
knee and ankle.  Normal flexion/extension of the knee is from 
0 to 140 degrees.  Normal ankle dorsiflexion is from 0 to 20 
degrees.  Normal ankle plantar flexion is from 0 to 45 
degrees.

Marked limitation of motion of the ankle is evaluated as 20 
percent disabling.  Moderate limitation of motion is 
evaluated as 10 percent disabling.  38 C.F.R. § 4.71a, Code 
5271.

Ankylosis of an ankle in plantar flexion, less than 30 
degrees, is rated 20 percent.  Ankylosis in plantar flexion, 
between 30 and 40 degrees, or in dorsiflexion, between 0 and 
10 degrees, is rated 30 percent.  Ankylosis in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with abduction, adduction, inversion or 
eversion deformity is rated 40 percent.  38 C.F.R. § 4.71a, 
Code 5270.

Under Diagnostic Code 5262, an impairment of the tibia and 
fibula, manifested by malunion, with slight knee or ankle 
disability warrants a 10 percent rating.  A moderate knee or 
ankle disability warrants a 20 percent rating, and a marked 
knee or ankle disability warrants a 30 percent evaluation.  A 
40 percent rating may be assigned for nonunion of the tibia 
and fibula when there is loose motion requiring a brace.

February 11, 1994 outpatient treatment records show an 
assessment of tibitalar arthrosis with increased varus 
deformity.  There was swelling medially and laterally.  He 
was not taking medication at the time.  Good subtalar motion 
was reported.  Dorsiflexion was to 30 degrees and plantar 
flexion was to 50 degrees.  Non steroidal anti-inflammatories 
were prescribed, and an ankle brace was provided.  

Outpatient treatment records from August 1, 1994 show the 
veteran with a swollen right ankle with significant 
degenerative arthrosis and medial and lateral instability.  
There were vague reports of pain in other joints.  He 
reported doing well.  A radiographic report from August 1994 
shows evidence of a severe old bimalleolar fracture within 
the right ankle.  The fracture fragments are noted to have 
sclerotic margins, which suggest that these findings are old 
in nature.  There was associated medial tilt of the talus 
within the ankle mortise and subchondral sclerosis was noted 
around the joint.  The joint margin was regular along its 
lateral border.  This was consistent with an old bimalleolar 
ankle fracture with joint instability.  There was no evidence 
of fracture within the talus itself.  Some joint space 
narrowing within talus and the calcaneus was identified with 
bony sclerosis and osteophyte formation suggesting 
degenerative disease at this level.  There was no evidence of 
dislocation.  No acute fractures could be identified.  The 
diagnostic impression was old bimalleolar fracture with 
medial talotibiale tilt identified representing unstable 
joint.

X-ray evidence from August 1995 indicates evidence of old 
fractures of both medial and lateral malleolus with small 
avulsion fragments noted below the tips of the medial and 
lateral malleolus.  There was also evidence for ligamentous 
injury as well with tilting or unstable joint at the ankle 
with a varus deformity noted with widening of the joint space 
laterally.  Chronic soft tissue swelling was present.  Those 
X-ray reports prepared in August 1995 did n ot report 
significant changes when compared with previous studies from 
August 1994.  The impression was old avulsion fractures of 
the medial and lateral malleolus with an unstable ankle joint 
with varus tilting.  Associated degenerative changes were 
also noted.  

September 29, 1995 outpatient treatment records indicate that 
the veteran had ongoing trouble with an unstable right ankle.  
At that juncture the veteran was wearing a brace.  Physical 
examination revealed a deformed right ankle. 

November 1995 treatment records indicate that the veteran had 
been using a brace on his right ankle and notwithstanding has 
continued pain in the ankle.  On examination the right ankle 
demonstrated very little motion.  He had a varus deformity at 
the tibial talar joint.  The forefoot, however, remained 
supple.

The veteran was afforded a VA examination in June 1996.  On 
examination the right ankle bone protruded laterally "way 
beyond the underlying foot, so that the veteran walked on the 
outside of his right foot."  He had calluses on the sole of 
his foot, particularly on the right side, and there was 
swelling of the ankle.  Range of motion was quite altered in 
the defective ankle in that dorsiflexion was at most 10 
degrees and plantar flexion was 20 degrees as compared to the 
normal range of motion of the left ankle.  He everted the 
ankle approximately 5 degrees and inverted the ankle 15 to 20 
degrees.  The assessment was status post bimalleolar fracture 
of the right ankle, and fracture of the right fifth 
metatarsal with secondary varus deformity of the right ankle 
and altered gait.  

X-rays from June 1996 reflected old bilateral malleolar 
fractures of the ankle and avulsion fracture of the proximal 
5th metatarsal.  There was tilting of the calcaneus laterally 
with disruption of the ankle mortise, consistent with 
ligamentous laxity.  Also noted was an avulsion fracture of 
the proximal portion of the right fifth metatarsal, which was 
unchanged compared with prior films.  No new fractures were 
identified in the foot.  The impression was old bilateral 
malleolar fractures of the ankle and avulsion fracture of the 
proximal fifth metatarsal.  The radiologist reported no 
significant change compared with prior studies from December 
1995.

The veteran was afforded another VA examination in June 1996.  
The examiner recounted instability of the ankle joint as 
evidenced by subluxation of the talus on the tibia suggesting 
marked laxity of the lateral ligaments.  There was also 
slight posterior subluxation of the tibia on the talus as 
visualized on the lateral view.  The examiner reported that 
the veteran walked with an antalgic gait.

The veteran was afforded another VA examination in March 
1998.  He complained of a slight amount of instability after 
his service injury.  Over the years the instability persisted 
into the development of a deformity.  The ankle gradually 
became more and more everted outwards.  The veteran indicated 
that pain developed since 1990 and has progressed to the 
point that in 1993 he had to start wearing a brace.  He 
reported being basically unable to perform routine functions 
without the brace.  In spite of the brace, ankle instability 
and pain have limited what the veteran can do with respect to 
his daily activities.  It was noted that he could no longer 
run or jump, and that he had to give up construction work as 
well as all other sporting activities, to include bowling.  
Over the course of time, the veteran has developed new pain 
in other joints.  On physical examination, the examiner 
remarked surprise at the degree of collapse that was present 
in the right ankle.  Because of the collapse, the ankle was 
everted outward at approximately a 30-degree angle.  There 
was also extensive swelling around the lateral malleolus 
completely surrounding it so that it made the right ankle 
appear to be much larger than the left.  There was no 
definite tenderness on palpation of the right ankle or on 
palpation of the joint line.  When the veteran walked, 
because of the degree of the collapse, he had to walk on the 
right lateral aspect of his foot.  His range of motion was 
only slightly impaired.  Plantar flexion was from 0 to 30 
degrees.  There was valgus angulation of the os calcis in 
relation to the long axis of the tibia and fibula of about 45 
degrees.  The assessment was status post right ankle fracture 
incurred while in service in 1953.  It was observed that the 
end result of this fracture had been the development of 
degenerative joint disease with collapse of some of the bones 
in his ankle, with resultant deformity of the ankle and 
valgus angulation of his os calcis in relation to the long 
axis of the tibia and fibula.  It was further noted that 
there was no apparent significant limitation of motion, 
despite the severity of his deformities, but that the pain 
impeded the veteran's activities.  There was no fatigability 
reported as to the joint.

The current 20 percent rating is the maximum evaluation 
allowed under Diagnostic Code 5271.  Diagnostic criteria 
pertaining to ankylosis of the ankle, 38 C.F.R. § 4.71a, 
Diagnostic Code 5270, are not for application since there is 
no medical evidence of ankylosis of the joint in question.  
While there is definite limitation of motion, the veteran has 
some motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 
5270.  In the absence of medical evidence of ankylosis of the 
joint, a higher schedular rating is not warranted under Code 
5270.

The Board has considered 38 C.F.R. §§ 4.40, 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202, 205-206 (1995), but there is no 
objective medical evidence to show or indicate that pain, 
weakness, or any other right ankle symptoms attributable to 
the service-connected disability at issue produces additional 
functional limitation to a degree (i.e., ankylosis) that 
would support a rating in excess of 20 percent under the 
applicable rating.

The Board observes that, the RO rated the veteran's ankle, 
apparently by analogy (see 38 C.F.R. § 4.20), pursuant to 
Diagnostic Code 5262, even though there is no X-ray evidence 
of malunion or nonunion of the tibia and fibula.  The Board 
notes that the initial in-service fracture of the right 
ankle, for which service connection is in effect, was a 
fibular fracture only.  The laxity of the ankle, according to 
clinical findings, is caused by ligamentous deficiency rather 
than because of either nonunion or malunion of the bones.  
Although the veteran has been using an ankle brace, no 
examiner has suggested that his ankle impairment is 
comparable to a malunion of the tibia and fibula or that it 
approaches the severity of a non union of the tibia and 
fibula.  Nevertheless, the Board agrees that, given the 
history of the fibular fracture and the clinical evidence of 
significant deformity of the right ankle with an altered 
gait, consideration of Code 5262 by analogy is appropriate.

The veteran was provided an ankle brace in February 1994, and 
some greater ankle laxity was suggested by August 1994 
records.  The Board additionally observes that a number of 
outpatient treatment records, from December of 1993 through 
January 1995, fail to note complaints, treatment or diagnoses 
relating to the ankle.  The manner in which the ankle 
disability was described during this period, without 
suggestion of change from prior X-rays, together with 
associated clinical findings of essentially normal range of 
motion and of no greater need than to return to the clinic 
for a 6 month follow-up examination, suggest an ankle 
disability manifested by no more than moderate functional 
impairment.  As such, no more than the currently assigned 20 
percent evaluation is warranted for the initial period of 
time in question. 

On September 29, 1995, however, the Board finds that 
outpatient treatment records acknowledge an overall worsening 
of the veteran's right ankle disability.  At that latter 
juncture, the veteran was wearing a brace, apparently on a 
continuous basis. 

Examinations thereafter, e.g. the March 1998 VA examination, 
essentially revealed symptomatology, which the Board accepts 
as present from September 29, 1995.  The Board finds that the 
record demonstrates that since September 29, 1995, the 
veteran's right ankle disability has been manifested by 
marked disability as contemplated by a 30 percent evaluation 
under Diagnostic Code 5262.  In support of this conclusion, 
the Board notes the clinical evidence of significant 
deformity and laxity of the ankle, with an apparent altered 
gait.  However, as there is no X-ray evidence of nonunion of 
the tibia or fibula, with loose motion, a 40 percent 
evaluation, the maximum rating allowed under Code 5262, is 
not warranted.  

Right 5th Metatarsal Fracture

The Court has held that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

With malunion or nonunion of the tarsal or metatarsal bones, 
a 30 percent evaluation is assigned for severe disability.  A 
20 percent evaluation is assigned for moderately severe 
disability and a 10 percent evaluation is assigned for 
moderate disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5283.  A 40 percent evaluation is assigned for actual loss of 
use of the foot.  Id.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284, a 
moderate injury of the foot warrants a 10 percent evaluation; 
a moderately severe injury to the foot warrants a 20 percent 
evaluation; and a severe injury to the foot warrants a 30 
percent evaluation.  Under that code, loss of use of the foot 
warrants a 40 percent evaluation.

Clinical findings do not suggest that the veteran's 5th 
metatarsal fracture is productive of any functional 
impairment that is not contemplated by ratings for his ankle 
disability.  In August 1994 a radiographic report noted an 
old avulsion fracture at the base of the fifth metatarsal 
(Jones fracture).  There was displacement of the fracture 
fragment by approximately 3 millimeters proximally.  The 
margins of the fracture fragment were sclerotic and irregular 
in nature, which suggested an old injury.  No other fractures 
or dislocations could be identified within the forefoot.  
Extensive disruption around the ankle joint was noted as 
described on the ankle films from the same date.  X-rays from 
December 1995, while reporting the old ununited fracture, 
report no overlying soft tissue swelling.  

It is the Board's judgment that the veteran's right foot 
disability is not productive of more than mild disability.  
Recent clinical evaluations have revealed findings consistent 
with significant ankle impairment, as noted above, but not 
any appreciable functional impairment localized to the foot.  
Therefore, a compensable rating is not warranted.  

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that while the veteran's disability may well be an impediment 
to employment in the construction industry, there has been no 
showing by the veteran that either service connected disorder 
at issue has resulted in marked interference with all 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Finally, with regard to the foregoing decision, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence and 
the negative evidence to otherwise permit a favorable 
resolution of the present appeal. 







ORDER

Entitlement to service connection for a bilateral hip 
condition is granted. 

Entitlement to an evaluation in excess of 20 percent for a 
fracture of the right ankle with degenerative changes, prior 
to September 29, 1995, is denied. 

Entitlement to a 30 percent disability evaluation, but no 
higher, for a fracture of the right ankle with degenerative 
changes, from September 29, 1995, is granted, subject to the 
provisions governing the award of monetary benefits. 

Entitlement to the assignment of an increased (compensable) 
evaluation for a fracture of the fifth metatarsal of the 
right foot is denied. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals




 

